Case 4:18-cr-00046-MAC-KPJ Document 1155 Filed 04/19/21 Page 1 of 18 PageID #: 4769




    UNITED STATES DISTRICT COURT                             EASTERN DISTRICT OF TEXAS


   UNITED STATES OF AMERICA                       §
                                                  §
   versus                                         §           CASE NO. 4:18-CR-46(12)
                                                  §
   BRAYAN RODRIGO NUNEZ                           §
   CONTRERAS                                      §

                                 MEMORANDUM AND ORDER

            Pending before the court is Defendant Brayan Rodrigo Nunez Contreras’s (“Contreras”)

   pro se Motion for Reduction of Sentence (#1143), wherein he requests that the court release him

   from imprisonment pursuant to 18 U.S.C. § 3582(c)(1)(A) due to the threat of Coronavirus

   Disease 2019 (“COVID-19”). The Government opposes the motion (#1147). After conducting

   an investigation, United States Probation and Pretrial Services (“Probation”) recommends denying

   the motion.      Having considered the motion, the Government’s response, Probation’s

   recommendation, the record, and the applicable law, the court is of the opinion that the motion

   should be denied.

   I.       Background

            Contreras’s offense of conviction stems from his participation in an international

   drug-trafficking conspiracy. On November 15, 2018, a federal grand jury in the Eastern District

   of Texas returned a three-count Fourth Superseding Indictment charging Contreras and 29

   codefendants in Count 2 with Conspiracy to Possess With the Intent to Manufacture and Distribute

   500 Grams or More of Methamphetamine or 50 Grams or More of Methamphetamine (Actual),

   in violation of 21 U.S.C. § 846. On December 19, 2018, Contreras pleaded guilty to the charged

   offense pursuant to a non-binding plea agreement. Subsequently, on May 8, 2019, the court
Case 4:18-cr-00046-MAC-KPJ Document 1155 Filed 04/19/21 Page 2 of 18 PageID #: 4770




   sentenced Contreras to 324 months’ imprisonment, to be followed by a 5-year term of supervised

   release. Contreras is currently housed at Federal Correctional Institution Victorville Medium I

   (“FCI Victorville Medium I”), located in Victorville, California. His projected release date is

   June 10, 2041.

   II.    Appointment of Counsel

          Contreras requests the appointment of counsel to assist him in filing a motion for

   compassionate release under 18 U.S.C. § 3582(c). There is no constitutional right to appointed

   counsel in post-conviction proceedings. Pennsylvania v. Finley, 481 U.S. 551, 555 (1987) (“The

   right to appointed counsel extends to the first appeal of right, and no further.”); see Garza v.

   Idaho, ___ U.S. ___, 139 S. Ct. 738, 749 (2019); McCleskey v. Zant, 499 U.S. 467, 494-95

   (1991); Whitaker v. Collier, 862 F.3d 490, 501 (5th Cir. 2017), cert. denied, 138 S. Ct. 1172

   (2018); In re Sepulvado, 707 F.3d 550, 554 (5th Cir.), cert. denied, 571 U.S. 952 (2013).

          The court may, however, in the interest of justice, appoint counsel to assist a defendant in

   the pursuit of post-conviction relief where a defendant has raised nonfrivolous claims with

   factually and/or legally complex issues. See United States v. Whitebird, 55 F.3d 1007, 1011 (5th

   Cir. 1995) (“After [a defendant’s first appeal], the decision whether to appoint counsel rests in the

   discretion of the district court.”).

          The exercise of discretion in this area is guided . . . by certain basic principles.
          When applying this standard and exercising its discretion in this field, the court
          should determine both whether the petition presents significant legal issues, and if
          the appointment of counsel will benefit the petitioner and the court in addressing
          this claim.

   United States v. Molina-Flores, No. 3:16-CR-130-N (19), 2018 WL 10050316, at *2 (N.D. Tex.

   Feb. 13, 2018) (quoting Jackson v. Coleman, No. 3:11-cv-1837, 2012 WL 4504485, at *4 (M.D.


                                                    2
Case 4:18-cr-00046-MAC-KPJ Document 1155 Filed 04/19/21 Page 3 of 18 PageID #: 4771




   Pa. Oct. 2, 2012)); see Scoggins v. MacEachern, No. 04-10814-PBS, 2010 WL 3169416, at *1

   (D. Mass. Aug. 10, 2010) (“In order to obtain appointed counsel, ‘an indigent litigant must

   demonstrate exceptional circumstances in his or her case to justify the appointment of counsel.’

   The rare cases warranting appointment of counsel in the interests of justice typically involve

   nonfrivolous claims with factually and/or legally complex issues and a petitioner who is severely

   hampered in his ability to investigate the facts.” (quoting Cookish v. Cunningham, 787 F.2d 1,

   2 (1st Cir. 1986))).

          Contreras is not entitled to the appointment of counsel to assist him with seeking

   compassionate release under 18 U.S.C. § 3582. See Finley, 481 U.S. at 555; Whitebird, 55 F.3d

   at 1010-11 (declining to recognize constitutional or statutory right to assistance of counsel in

   bringing § 3582(c)(2) motion for sentence reduction); United States v. Vasquez, No. CR

   2:18-1282-S-1, 2020 WL 3000709, at *3 (S.D. Tex. June 2, 2020) (“There is no right to counsel

   in § 3582 or other post-appellate criminal proceedings.”). Moreover, Contreras provides no basis

   for the court to conclude that the appointment of counsel would benefit him or the court in

   addressing his motion. A motion “for compassionate release is not particularly complex factually

   or legally.” United States v. Drayton, No. 10-200018, 2020 WL 2572402, at *1 (D. Kan. May

   21, 2020); see United States v. Wilfred, No. 07-351, 2020 WL 4698993, at *1 (E.D. La. Aug.

   13, 2020). In any event, Contreras has failed to raise potentially viable claims or any factually

   or legally complex issues that could arguably justify the appointment of post-conviction counsel.

   Contreras is 23 years old and there is no indication that he is seriously ill, disabled, or otherwise

   a candidate for compassionate release. Thus, the court finds that the discretionary appointment

   of counsel is not warranted. See 18 U.S.C. § 3006A(a)(2) (allowing appointment of counsel under


                                                    3
Case 4:18-cr-00046-MAC-KPJ Document 1155 Filed 04/19/21 Page 4 of 18 PageID #: 4772




   certain circumstances when “the court determines that the interests of justice so require”).

   Accordingly, Contreras’s request for appointment of counsel is denied.

   III.   Compassionate Release

          A.     Exhaustion of Administrative Remedies

          On December 21, 2018, former President Trump signed the First Step Act of 2018 into

   law. See First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194. The Act, in part,

   amended 18 U.S.C. § 3582(c), which gives the court discretion, in certain circumstances, to

   reduce a defendant’s term of imprisonment:

          (A) the court, upon motion of the Director of the Bureau of Prisons (“BOP”), or
          upon motion of the defendant after the defendant has fully exhausted all
          administrative rights to appeal a failure of the [BOP] to bring a motion on the
          defendant’s behalf or the lapse of 30 days from the receipt of such a request by the
          warden of the defendant’s facility, whichever is earlier, may reduce the term of
          imprisonment (and may impose a term of probation or supervised release with or
          without conditions that does not exceed the unserved portion of the original term
          of imprisonment), after considering the factors set forth in section 3553(a) to the
          extent that they are applicable, if it finds that—

                 (i) extraordinary and compelling reasons warrant such a reduction; or

                 (ii) the defendant is at least 70 years of age, has served at least 30 years in
                 prison, pursuant to a sentence imposed under section 3559(c), for the
                 offense or offenses for which the defendant is currently imprisoned, and a
                 determination has been made by the Director of the [BOP] that the
                 defendant is not a danger to the safety of any other person or the
                 community, as provided under section 3142(g);

                 and that such a reduction is consistent with applicable policy statements
                 issued by the Sentencing Commission . . . .

   18 U.S.C. § 3582(c)(1)(A). This provision is commonly referred to as “compassionate release.”

          Prior to the First Step Act, only the Director of the BOP could file a motion seeking

   compassionate release. See United States v. Franco, 973 F.3d 465, 467 (5th Cir. 2020) (“Prior


                                                   4
Case 4:18-cr-00046-MAC-KPJ Document 1155 Filed 04/19/21 Page 5 of 18 PageID #: 4773




   to the passage of the First Step Act . . . courts lacked the power to adjudicate motions for

   compassionate release.”), cert. denied, 141 S. Ct. 920 (2020); Tuozzo v. Shartle, No. 13-4897,

   2014 WL 806450, at *2 (D.N.J. Feb. 27, 2014) (denying petitioner’s motion for compassionate

   release because no motion for his release was filed by the BOP). The First Step Act amended

   § 3582(c) by providing a defendant the means to appeal the BOP’s decision not to file a motion

   for compassionate release on the defendant’s behalf. United States v. Cantu, 423 F. Supp. 3d 345,

   347 (S.D. Tex. 2019); United States v. Bell, No. 3:93-CR-302-M, 2019 WL 1531859, at *1

   (N.D. Tex. Apr. 9, 2019). The plain language of the statute, however, makes it clear that the

   court may not grant a defendant’s motion for compassionate release unless the defendant has

   complied with the administrative exhaustion requirement. 18 U.S.C. § 3582(c)(1)(A); Franco,

   973 F.3d at 467 (holding that the statutory requirement that a defendant file a request with the

   BOP before filing a motion for compassionate release in federal court “is not jurisdictional but that

   it is mandatory”); United States v. Alam, 960 F.3d 831, 833 (6th Cir. 2020) (“Even though [the]

   exhaustion requirement does not implicate [the court’s] subject-matter jurisdiction, it remains a

   mandatory condition.”); United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020) (“[T]he

   exhaustion requirement . . . presents a glaring roadblock foreclosing compassionate release.”).

   Thus, before seeking relief from the court, a defendant must first submit a request to the warden

   of his facility to move for compassionate release on his behalf and then either exhaust his

   administrative remedies or wait for the lapse of 30 days after the warden received the request. 18

   U.S.C. § 3582(c)(1)(A); Franco, 973 F.3d at 467 (“The text . . . outlines two routes a defendant’s

   motion can follow to be properly before the court. Both routes begin with the defendant

   requesting that ‘the [BOP]’ ‘bring a motion on the defendant’s behalf.’”); United States v. Harris,


                                                    5
Case 4:18-cr-00046-MAC-KPJ Document 1155 Filed 04/19/21 Page 6 of 18 PageID #: 4774




   812 F. App’x 106, 107 (3d Cir. 2020); United States v. Springer, 820 F. App’x 788, 791

   (10th Cir. 2020) (defendant “was required to request that the BOP file a compassionate-release

   motion on his behalf to initiate his administrative remedies” (citing Raia, 954 F.3d at 595)); Alam,

   960 F.3d at 833-34; United States v. Soliz, No. 2:16-190-3, 2020 WL 2500127, at *3 (S.D. Tex.

   May 14, 2020) (“§ 3582(c)(1)(A) does not provide this Court with the equitable authority to

   excuse [defendant’s] failure to exhaust his administrative remedies or to waive the 30-day waiting

   period.” (quoting United States v. Reeves, No. 18-00294, 2020 WL 1816496, at *2 (W.D. La.

   Apr. 9, 2020))).

          Here, Contreras submitted a request for compassionate release to the warden of his facility

   on February 10, 2021. Contreras stated in his request: “according to C.D.C. I’m at high risk, my

   BMI is higher than 25.” Although Contreras may have complied with the exhaustion requirement

   before filing the instant motion, nothing in his motion indicates that extraordinary and compelling

   reasons exist to release him from imprisonment.

          The United States Court of Appeals for the Fifth Circuit has held that when a defendant

   moves for compassionate release he must establish three criteria. United States v. Shkambi, ___

   F.3d ___, No. 20-40543, 2021 WL 1291609, at * 3 (5th Cir. Apr. 7, 2021). First, he must meet

   one of two conditions listed in § 3582(c)(1)(A)—either the defendant has extraordinary and

   compelling reasons that warrant a reduction under 18 U.S.C. § 3582(c)(1)(A)(i) or the defendant

   is at least 70 years of age, has served at least 30 years in prison, and meets the additional

   requirements of 18 U.S.C. § 3582(c)(1)(A)(ii). Id. at *2. Second, the defendant “must show that

   compassionate release is consistent with the applicable policy statements from [the United States

   Sentencing Commission (“Commission”)].” Id. at *3. Third, the defendant “must convince the


                                                    6
Case 4:18-cr-00046-MAC-KPJ Document 1155 Filed 04/19/21 Page 7 of 18 PageID #: 4775




   district judge to exercise discretion to grant the motion after considering the § 3553(a) factors.”1

   Id.

           Section 3582 (c)(1)(A)(i) does not define the “extraordinary and compelling reasons” that

   may merit compassionate release. Rather, Congress elected to delegate its authority to the

   Commission. See 28 U.S.C. § 994(t) (directing the Commission to “describe what should be

   considered extraordinary and compelling reasons for sentence reduction, including the criteria to

   be applied and a list of specific examples”); Shkambi, 2021 WL 1291609, at * 3. Prior to the

   passage of the First Step Act, the Commission issued a policy statement set forth in U.S.S.G.

   § 1B1.13, which, along with its commentary, describes what reasons qualify as extraordinary and

   compelling.2     However, § 1B1.13 references only motions filed by “the Director of the

   [BOP]”—not an individual defendant.3 Consequently, the Fifth Circuit has held that when a

   defendant files a motion for compassionate release on his own behalf, the Commission’s policy


           1
             Section 3553(a) directs courts to consider: the nature and circumstances of the offense and the
   defendant’s history and characteristics; the need to reflect the seriousness of the offense, to promote
   respect for the law, and to provide just punishment for the offense; the need to deter criminal conduct; the
   need to protect the public; the need to provide the defendant with needed educational or vocational training,
   medical care, or other correctional treatment in the most effective manner; the kinds of sentences and
   sentencing ranges established for defendants with similar characteristics under applicable United States
   Sentencing Guideline (“U.S.S.G.”) provisions and policy statements; any pertinent policy statement of the
   Commission in effect on the date of sentencing; the need to avoid unwarranted disparities among similar
   defendants; and the need to provide restitution to the victim. 18 U.S.C. § 3553(a).
           2
             In Application Note 1 to § 1B1.13 of the U.S.S.G., the Commission defined “extraordinary and
   compelling reasons” to include the following four categories of circumstances: (i) certain medical
   conditions of the defendant; (ii) the defendant is 65 years or older and meets other requirements; (iii) the
   defendant’s family has specified needs for a caregiver; and (iv) other reasons in the defendant’s case that
   establish an extraordinary and compelling reason. U.S.S.G. § 1B1.13 cmt. n.1.
           3
            U.S.S.G. § 1B1.13 was last amended on November 1, 2018. The Commission has, to date, been
   unable to amend § 1B1.13 to incorporate the changes wrought by the First Step Act due to the lack of a
   quorum. The Commission consists of seven voting members and, per statute, requires four members for
   a quorum to amend the guidelines. 28 U.S.C. §§ 991(a), 994(a). At present, the Commission has only
   one voting member.

                                                        7
Case 4:18-cr-00046-MAC-KPJ Document 1155 Filed 04/19/21 Page 8 of 18 PageID #: 4776




   statement in § 1B1.13 is not applicable because that policy statement only governs motions filed

   by the Director of the BOP. Id. at *4. While not binding, the court nevertheless finds that the

   Commission’s policy statement contained in § 1B1.13 and the commentary thereto inform its

   analysis as to what reasons may be deemed sufficiently extraordinary and compelling to warrant

   compassionate release. See United States v. Thompson, 984 F.3d 431, 433 (5th Cir. 2021)

   (“Although not dispositive, the commentary to § 1B1.13 informs [the court’s] analysis as to what

   reasons may be sufficiently ‘extraordinary and compelling’ to merit compassionate release.”);

   United States v. Rivas, 833 F. App’x 556, 558 (5th Cir. 2020) (upholding denial of compassionate

   release and recognizing that the court was guided in its analysis by the commentary to U.S.S.G.

   § 1B1.13).

          B.      Medical Condition

          In his motion, Contreras does not assert that he has any adverse medical conditions. In his

   request to the warden of his facility, however, he references his body mass index (“BMI”) as

   grounds for compassionate release. Although not binding on the court, § 1B1.13 suggests that

   extraordinary and compelling reasons exist regarding a defendant’s medical condition when the

   defendant is “suffering from a terminal illness (i.e., a serious and advanced illness with an end of

   life trajectory)” or when a defendant is “suffering from a serious physical or medical condition,”

   “suffering from a serious functional or cognitive impairment,” or “experiencing deteriorating

   physical or mental health because of the aging process, that substantially diminishes the ability of

   the defendant to provide self-care within the environment of a correctional facility and from which

   he or she is not expected to recover.” U.S.S.G. § 1B1.13 cmt. n.1(A).




                                                    8
Case 4:18-cr-00046-MAC-KPJ Document 1155 Filed 04/19/21 Page 9 of 18 PageID #: 4777




          At the time his Presentence Investigation Report (“PSR”) was prepared in 2019, Contreras

   reported that he was 5 feet 9 inches tall and weighed 160 pounds, giving him a BMI of 23.6,

   which falls within the normal weight range according to the Centers for Disease Control and

   Prevention (“CDC”). As of October 13, 2020, Contreras’s BOP medical records note that he is

   5 feet 7 inches tall and weighed 163 pounds, giving him a BMI of 25.5, which indicates he is

   slightly overweight.

          Contreras, age 23, is classified as a medical Care Level 1 inmate, signifying that he is

   healthy, under 70 years of age, and has only limited medical needs. Hence, Contreras’s medical

   condition is not terminal or serious and does not substantially diminish his ability to provide self-

   care, nor does it otherwise present extraordinary and compelling reasons justifying compassionate

   release. See Thompson, 984 F.3d at 433. The court acknowledges that according to the CDC

   website, being overweight can make Contreras more likely to become severely ill should he

   contract COVID-19; nonetheless, such a commonplace affliction does not make Contreras’s case

   “extraordinary.” See id. at 434.

          According to the CDC, 42.5% of the adult population in the United States is obese and

   73.6% is overweight. Due to its prevalence, being overweight cannot be deemed “extraordinary”

   in order to merit compassionate release. See United States v. Harmon, 834 F. App’x 101, 101

   (5th Cir. 2021) (affirming denial of compassionate release to a 52-year-old woman who was obese

   with a body mass index of 36); United States v. Grant, No. 16-00172-01, 2021 WL 149308, at

   *4 (W.D. La. January 15, 2021) (noting that “while obesity is an underlying medical condition

   that poses increased risk of severe illness from COVID-19, courts have found that obesity—alone

   or even paired with other medical conditions—does not provide adequate grounds for


                                                    9
Case 4:18-cr-00046-MAC-KPJ Document 1155 Filed 04/19/21 Page 10 of 18 PageID #:
                                   4778



 compassionate release”); United States v. Sentimore, No. 04-382, 2020 WL 7630778, at *2 (E.D.

 La. Dec. 22, 2020) (finding that defendant’s morbid obesity did not rise to the level of an

 extraordinary and compelling circumstance that would justify his early release); United States v.

 Gordon, No. 15-20609, 2020 WL 3971013, at *3 (E.D. Mich. July 14, 2020) (denying

 compassionate release to an obese defendant, reasoning that because “42.4% of American adults

 are obese and [an] additional 32% are overweight,” obesity “is not a condition so [extraordinary]

 that injustice would result if the relief is not granted”). In fact, Contreras’s BOP records reveal

 that he is housed in general population, has no medical restrictions, has regular duty work

 assignments, is cleared for food service, and his current work assignment is as a unit orderly and

 in recreation detail. Thus, Contreras has failed to establish the existence of a medical condition

 that would constitute an extraordinary and compelling reason to reduce his sentence.

        C.      Family Circumstances

        In his motion, Contreras requests compassionate release so that he can help financially

 support his allegedly homeless family in Mexico. As explained above, although the court is not

 bound by § 1B1.13 or the commentary thereto, the court finds that the commentary informs its

 analysis as to what reasons may be sufficiently extraordinary and compelling to merit

 compassionate release. See Shkambi, 2021 WL 1291609, at *3; see also Thompson, 984 F.3d at

 433. The U.S.S.G. acknowledges that extraordinary and compelling reasons may exist with

 respect to a defendant’s family circumstances, under the following conditions: (i) “[t]he death or

 incapacitation of the caregiver of the defendant’s minor child or minor children” or (ii) “[t]he

 incapacitation of the defendant’s spouse or registered partner when the defendant would be the




                                                 10
Case 4:18-cr-00046-MAC-KPJ Document 1155 Filed 04/19/21 Page 11 of 18 PageID #:
                                   4779



 only available caregiver for the spouse or registered partner.”         U.S.S.G. § 1B1.13 cmt.

 n.1(C)(i)-(ii).

         In this instance, Contreras’s desire to support his family financially does not warrant

 release from prison. See United States v. Envert Francisco-Ovalle, No. 18-CR-526-AJN, 2021

 WL 123366, at *3 (S.D.N.Y. Jan. 13, 2021) (“Defendant’s desire to provide financial support for

 his family, while . . . admirable, applies broadly to incarcerated persons and does not in itself

 provide extraordinary and compelling reasons justifying release.”); United States v. Watson, No.

 6:16-CR-06118 EAW, 2020 WL 6049710, at *2 (W.D.N.Y. Oct. 13, 2020) (“While the Court

 does not doubt that Defendant’s incarceration is difficult for his family, and likely even more

 difficult during this pandemic, the situation described by Defendant [and his mother] does not rise

 to the level of ‘extraordinary and compelling’ circumstances so as to justify a sentence

 reduction.”); United States v. Goldberg, No. CR 12-180 (BAH), 2020 WL 1853298, at *4

 (D.D.C. Apr. 13, 2020) (noting that a desire to care for one’s elderly parents does not constitute

 an extraordinary and compelling reason because “[m]any, if not all inmates, have aging and sick

 parents.” (quoting United States v. Ingram, No. 2:14-cr-40, 2019 WL 3162305, at *2 (S.D. Ohio

 July 16, 2019))). According to Contreras’s PSR, he has never been married and has no children.

 His parents are in their 40's, his brother is 19, and his sister is 21 years old, all of whom reside

 in Mexico. His three uncles, an aunt, and his aunt’s husband reside in the United States.

 Contreras provides no information as to why these nine adults cannot provide adequate support

 for his family in Mexico without his assistance. See United States v. Crandle, No. 10-35, 2020

 WL 2188865, at *4 (M.D. La. May 6, 2020) (denying request for relief and noting that “the court

 has before it no information as to why other relatives cannot care for [the defendant’s] parents”).


                                                 11
Case 4:18-cr-00046-MAC-KPJ Document 1155 Filed 04/19/21 Page 12 of 18 PageID #:
                                   4780



        D.      Other Reasons

        Contreras also requests compassionate release due the presence of COVID-19 in prison.

 It is well settled that “compassionate release is discretionary, not mandatory.” United States v.

 Chambliss, 948 F.3d 691, 693 (5th Cir. 2020). Where, as here, a prisoner has engaged in

 “severe” criminal conduct, the district court has discretion to deny compassionate release after

 weighing the evidence. Id. at 693-94.       In exercising its discretion, the court finds that no

 extraordinary and compelling reasons exist in relation to Contreras’s situation.

        Contreras maintains that if he contracts COVID-19 it will be fatal for him due to prison

 overcrowding and there being no way to distance himself from other inmates. Nevertheless, as

 of April 15, 2021, the figures available at www.bop.gov list 1 inmate (out of a total inmate

 population of 1,121) and 0 staff members at FCI Victorville Medium I as having confirmed

 positive cases of COVID-19, 622 inmates and 82 staff members who have recovered, and 2

 inmates who succumbed to the disease. Indeed, according to Contreras’s medical records, he

 tested positive for the disease in November 2020, was placed in isolation, and as of December 6,

 2020, had recovered from the virus. Moreover, his medical records indicate that he had an

 asymptomatic case. Thus, it appears that the facility where Contreras is housed is handling the

 outbreak appropriately and providing adequate medical care.

        Although Contreras expresses legitimate concerns regarding COVID-19, he does not

 establish that the BOP cannot manage the outbreak within his correctional facility or that the

 facility is specifically unable to treat Contreras, if he were to contract the virus once again and

 develop COVID-19 symptoms, while incarcerated. See Thompson, 984 F.3d at 435 (“Fear of

 COVID doesn’t automatically entitle a prisoner to release.”); Raia, 954 F.3d at 597 (“[T]he mere


                                                 12
Case 4:18-cr-00046-MAC-KPJ Document 1155 Filed 04/19/21 Page 13 of 18 PageID #:
                                   4781



 existence of COVID-19 in society and the possibility that it may spread to a particular prison alone

 cannot independently justify compassionate release, especially considering BOP’s statutory role,

 and its extensive and professional efforts to curtail the virus’s spread.”); United States v. Banks,

 No. CR 15-0080-02, 2020 WL 6839267, at *4 (W.D. La. Nov. 20, 2020) (“This Court cannot

 equate the generalized fear of COVID-19 to an extraordinary and compelling reason to support

 compassionate release, nor will it undermine BOP’s criteria to determine eligibility for sentence

 reductions or home confinement.”); United States v. Vasquez, No. CR 2:18-1282-S-1, 2020 WL

 3000709, at *3 (S.D. Tex. June 2, 2020) (“General concerns about the spread of COVID-19 or

 the mere fear of contracting an illness in prison are insufficient grounds to establish the

 extraordinary and compelling reasons necessary to reduce a sentence.” (quoting United States v.

 Koons, 455 F. Supp. 3d 285, 292 (W.D. La. 2020))); United States v. Clark, 451 F. Supp. 3d

 651, 656 (M.D. La. 2020) (finding the defendant had failed to present extraordinary and

 compelling reasons to modify his prison sentence because he “does not meet any of the criteria set

 forth by the statute” and he “cites no authority for the proposition that the fear of contracting a

 communicable disease warrants a sentence modification”). Furthermore, contracting the virus

 while incarcerated, even in conjunction with preexisting health conditions, is insufficient to

 establish exceptional and compelling circumstances warranting compassionate release. See United

 States v. Jackson, No. 3:16-CR-196-L-1, 2020 WL 4365633, at *2 (N.D. Tex. July 30, 2020)

 (finding that defendant had failed to present extraordinary and compelling reasons for

 compassionate release despite suffering from previous underlying health conditions and testing

 positive for COVID-19).




                                                 13
Case 4:18-cr-00046-MAC-KPJ Document 1155 Filed 04/19/21 Page 14 of 18 PageID #:
                                   4782



        Further, courts have repeatedly denied COVID-19-based motions for compassionate release

 filed by inmates who, like Contreras, have already contracted and recovered from the virus. See,

 e.g., United States v. Gipson, 829 F. App’x 780, 781 (9th Cir. 2020) (affirming denial of

 compassionate release for a defendant with preexisting conditions who had already contracted

 COVID); United States v. Marley, No. 16-CR-374 (VEC), 2020 WL 7768406, at *2 (S.D.N.Y.

 Dec. 30, 2020) (quoting United States v. Delorbe-Luna, No. 18-CR-384, 2020 WL 7231060, at

 *2 (S.D.N.Y. Dec. 7, 2020) (“[A] defendant’s successful recovery from COVID-19 weighs

 against granting that defendant compassionate release.”)); United States v. Stockman, No.

 H-17-116-2, 2020 WL 5269756, at *3 (S.D. Tex. Aug. 26, 2020) (noting that when an inmate is

 infected and recovers from COVID-19, the courts have found the risks of infection or severe

 symptoms or effects because of underlying conditions change and diminish); United States v.

 Baker, No. CR 16-179, 2020 WL 4584195, at *4 (E.D. La. Aug. 10, 2020) (“Courts have denied

 COVID-19-based motions for compassionate release filed by inmates who have already contracted

 the virus.”); United States v. Shrout, No. 15-CR-438, 2020 WL 3483703, at *4 (D. Or. June 26,

 2020) (“[Defendant] has already contracted COVID-19 and, crucially, the BOP has properly

 managed the disease.”).

        Moreover, the BOP is in the process of administering the COVID-19 vaccine to inmates

 and staff. To date, the BOP has administered approximately 136,572 doses of the vaccine. In the

 Fifth Circuit and elsewhere, courts have denied early release to inmates with a variety of medical

 conditions who have been vaccinated for COVID-19. See United States v. Wakefield, No.

 1:19-CR-00095-MR-WCM, 2021 WL 640690, at *3 (W.D.N.C. Feb. 18, 2021) (“Because [the

 defendant] has already contracted the virus and recovered without complication, and because he


                                                14
Case 4:18-cr-00046-MAC-KPJ Document 1155 Filed 04/19/21 Page 15 of 18 PageID #:
                                   4783



 is in the process of being vaccinated, the [d]efendant cannot meet his burden of establishing that

 his COVID-19 risk is an extraordinary and compelling reason for his release.”); United States v.

 Grummer, No. 08-CR-4402-DMS, 2021 WL 568782, at *2 (S.D. Cal. Feb. 16, 2021) (denying

 compassionate release and noting that “[a]lthough Defendant suffers from several chronic medical

 conditions, his vaccination significantly mitigates the risk that he will contract COVID-19”);

 United States v. Beltran, No. 6:16-CR-00004, 2021 WL 398491, at *3 (S.D. Tex. Feb. 1, 2021)

 (denying compassionate release to a high-risk inmate with myriad underlying medical conditions

 who received the vaccine, finding that “vaccination significantly reduces [the] risk of contracting

 COVID-19 or experiencing complications related to a COVID-19 infection”); accord United States

 v. Isidaehomen, No. 3:16-CR-0240-B-4, 2021 WL 243458, at *3 (N.D. Tex. Jan. 25, 2021).

 According to www.bop.gov, FCI Victorville, where Contreras is housed, has fully inoculated 986

 inmates and 384 staff members. Indeed, according to Contreras’s BOP medical records, he

 received the Moderna vaccine on March 10, 2021, and presumably received the second dose

 approximately four weeks later as recommended by the manufacturer.               Therefore, given

 Contreras’s recovery from COVID-19 and his receipt of the COVID-19 vaccine, Contreras has

 failed to establish that sufficient reasons exist that would constitute extraordinary and compelling

 reasons to release him from prison.

        E.      Section 3553(a) Factors

        The court further finds that compassionate release is not merited in light of the applicable

 factors set forth in 18 U.S.C. § 3553(a). See 18 U.S.C. § 3582(c)(1)(A) (requiring courts to

 consider the § 3553(a) factors before granting compassionate release); Shkambi, 2021 WL

 1291609, at *3; Thompson, 984 F.3d at 435 n.11 (collecting cases); Chambliss, 948 F.3d at


                                                 15
Case 4:18-cr-00046-MAC-KPJ Document 1155 Filed 04/19/21 Page 16 of 18 PageID #:
                                   4784



 693-94.    Contreras’s offense of conviction entails his participation in an international

 methamphetamine-trafficking conspiracy.        As part of the conspiracy, Contreras supplied

 co-conspirators with kilogram quantities of methamphetamine from various sources, which was

 imported from Mexico, for distribution to others in the Eastern and Northern Districts of Texas.

 On June 8, 2018, after Contreras met with a fellow drug trafficker, police officers in Dallas,

 Texas, conducted a traffic stop on the vehicle Contreras was driving. Officers discovered a duffle

 bag that contained 10 kilograms of methamphetamine in the trunk and a loaded, Glock model 22,

 .40 caliber, handgun on the left side of the driver’s seat near the floorboard of the vehicle. A

 search of Contreras’s apartment later that day revealed a methamphetamine conversion laboratory,

 approximately 67 kilograms of methamphetamine in various stages of the conversion process, a

 Matrix Arms AR-15 riffle, a Zastava Serbia AK-47 rifle, ammunition, a drug ledger, and

 $15,420.00 in United States currency.

        At the time of his offense of conviction, Contreras was illegally present in the United States

 and currently has an active detainer with Immigration and Customs Enforcement. Contreras also

 has a history of poly-substance abuse, including the regular use of marijuana, cocaine, and

 methamphetamine. According to his BOP records, Contreras has a medium security classification

 and has been assessed as posing a medium risk of recidivism. In view of the nature and

 circumstances of his offense of conviction (including his possession of a substantial quantity of

 methamphetamine for distribution, the recovery of three firearms, the importation of

 methamphetamine from Mexico, and his maintenance of a premises for the manufacture of drugs),

 his history of poly-substance abuse, his risk of recidivism, and his illegal presence in the United

 States, the court cannot conclude that Contreras’s early release from prison would afford adequate


                                                 16
Case 4:18-cr-00046-MAC-KPJ Document 1155 Filed 04/19/21 Page 17 of 18 PageID #:
                                   4785



 deterrence or protect the public, as he continues to pose a danger to other persons and to the

 community as a whole.

        In addition, granting Contreras compassionate release would fail to provide just punishment

 for his offense and promote respect for the law. In Chambliss, the Fifth Circuit upheld the denial

 of compassionate release due to the defendant’s not yet having served a significant portion of his

 sentence. 948 F.3d at 694. The district court determined that the defendant’s terminal illness

 “constitut[ed] ‘an extraordinary and compelling reason for a sentence reduction’ and that he ‘[did]

 not present a danger upon release,’” but denied release because “releasing [the defendant] after

 serving only 14 years of a 30-year sentence minimizes both the impact of [the defendant’s] crime

 and seriousness of the offense.” Id. at 693-94. “Moreover, the [district] court, citing the

 § 3553(a) factors, determined that requiring [the defendant] to serve the remainder of his sentence

 would ‘provide just punishment for the offense’ and ‘afford adequate deterrence to criminal

 conduct.’” Id.; see Thompson, 984 F.3d at 434-35 (observing that the courts that have granted

 compassionate release “largely have done so for defendants who had already served the lion’s

 share of their sentences and presented multiple, severe, health concerns”). In the instant case,

 releasing Contreras after he has served only 34 months (or approximately 10.5%) of his

 324-month sentence would similarly minimize the impact of his crime and the seriousness of his

 offense.

        As the court noted in United States v. Preston, “[t]he best predictor of how [Defendant]

 will behave if he were to be released is how he behaved in the past, and his track record is a poor

 one.” No. 3:18-CR-307-K, 2020 WL 1819888, at *4 (N.D. Tex. Apr. 11, 2020) (quoting United

 States v. Martin, 447 F. Supp. 3d 399, 403 (D. Md. 2020)). In this instance, there is no reason


                                                 17
Case 4:18-cr-00046-MAC-KPJ Document 1155 Filed 04/19/21 Page 18 of 18 PageID #:
                                   4786



 to believe that Contreras would not revert to his drug-dealing, drug-manufacturing, and drug-

 abusing behavior if released from prison at this time.

 IV.    Conclusion

        In short, Contreras has failed to satisfy his burden of showing the necessary circumstances

 to warrant relief under the statutory framework to which the court must adhere. See United States

 v. Dodge, No. 17-323-01, 2020 WL 3668765, at *5 (W.D. La. July 6, 2020) (stressing that “the

 rampant spread of the coronavirus and the conditions of confinement in jail, alone, are not

 sufficient grounds to justify a finding of extraordinary and compelling circumstances”); Koons,

 455 F. Supp. 3d at 291-92 (same). As the court observed in Koons, rejecting the notion that it has

 “carte blanche” authority to release whomever it chooses, “[t]he Court cannot release every

 prisoner at risk of contracting COVID-19 because the Court would then be obligated to release

 every prisoner.” Dodge, 2020 WL 3668765, at *6; Koons, 455 F. Supp. 3d at 292.

        Consistent with the foregoing analysis, Contreras’s pro se Motion for Reduction of

 Sentence (#1143) is DENIED.


         SIGNED at Beaumont, Texas, this 19th day of April, 2021.




                                            ________________________________________
                                                        MARCIA A. CRONE
                                                 UNITED STATES DISTRICT JUDGE




                                                18
